CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 3/28/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 3/28/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Tripuraneni in view of Nakamura does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 3/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhong et al (U.S. Patent Pub. No. 2021/0248420, hereafter referred to as Zhong) in view of Tripuraneni (U.S. Patent Pub No. 10,095,925, hereafter referred to as Tripuraneni).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, 9, 11, 12, 13, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhong et al (U.S. Patent Pub. No. 2021/0248420, hereafter referred to as Zhong) in view of Tripuraneni (U.S. Patent Pub No. 10,095,925, hereafter referred to as Tripuraneni).

Regarding Claim 1, Zhong teaches a computing device for extracting target data from a source document, the computing device comprising: 
a memory storing target data extraction rules (paragraph 81, Zhong teaches using a memory and computer.); 
a processor connected with the memory, the processor configured to (paragraph 81, Zhong teaches a memory and computer): 
obtain text recognition data returned from a text recognition process applied to an image of the source document (paragraph 45, Zhong teaches performing OCR on the unstructured document.), 
the text recognition data indicating locations of text structures on the source document (paragraph 46, Zhong teaches the position of the bounding box corresponds to the text in the parsed document, and the relative position of the matching the matching text in the node of the structured document.); 
define text lines based on the text recognition data by a smallest bounding box surrounding all words satisfying a same-line condition (paragraph 38, Zhong teaches determining the smallest bounding box around the text, also the system then performs grouping the bounding box together accordingly to paragraphs as illustrated in Figure 6.); 
identify a reference string from the text recognition data (paragraph 41, paragraph 45, Zhong teaches using machine learning to determine titles or text or figures for the placing bounding box around it so this can be interpreted to reference string from the text recognition data.).
Zhong does not explicitly disclose select a subset of the text lines based on a location of the reference string and the target data extraction rules; and output the subset of the text lines as the target data.
Tripuraneni is in the same field of art of optical character recognition. Further, Tripuraneni teaches select a subset of the text lines based on a location of the reference string and the target data extraction rules (col 11:15-25, col. 13:1-5; Tripuraneni teaches segmenting an area of interest using previously compiled reference data.); and output the subset of the text lines as the target data (col. 10:1-15, col. 12:49-col. 13:5, Tripuraneni teaches output the document type based on the document features provided as input.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhong by incorporating the partial OCR data to be included that is taught by Tripuraneni, to make the invention that analysis documents and determine region of OCR section and determines partial section be included into groups; thus, one of ordinary skilled in the art would be motivated to combine the references since human and computing resources, including data storage resources, memory resources, and data processing resources, may be conserved by obviating the need to perform additional processing on image data to improve OCR results, obviating the need to perform multiple OCR operations on image data, obviating the need to manually correct, format, and/or verify recognized text (col. 3:1-20).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 2 & 12, Zhong in view of Tripuraneni discloses wherein the processor is configured to: obtain the image of the source document (col. 8:45-55, Tripuraneni); and apply an optical character recognition process to the image to obtain the text recognition data (col. 11:15-23, col. 12:41-55, Tripuraneni).

In regards to Claims 3 & 13, Zhong in view of Tripuraneni discloses wherein the processor is further configured, prior to applying the optical character recognition process to the image, to: detect superfluous features of the source document (col. 2:30-65, Tripuraneni); and 
remove the superfluous features of the source document (col. 2:30-65, Tripuraneni teaches cropping the text in the document.).

In regards to Claims 8 & 18, Zhong in view of Tripuraneni discloses wherein the processor is configured, to identify the reference string, to: identify a word in the text recognition data matching a predefined regular expression as a potential reference string (col. 13:1-10, Tripuraneni); and verify the potential reference string against a predetermined list of valid reference strings (col. 4:20-35, Tripuraneni).

In regards to Claims 9 & 19, Zhong in view of Tripuraneni discloses wherein the reference string is a ZIP code, and wherein the target data is a postal address (col. 4:5-18, col. 4:20-35, Tripuraneni).

Regarding Claim 11, Zhong teaches a method for extracting target data from a source document, the method comprising: storing target data extraction rules (paragraph 81, Zhong teaches a memory and computer); obtaining text recognition data returned from a text recognition process applied to an image of the source document (paragraph 45, Zhong teaches performing OCR on the unstructured document.), the text recognition data indicating locations of text structures on the source document (paragraph 46, Zhong teaches the position of the bounding box corresponds to the text in the parsed document, and the relative position of the matching the matching text in the node of the structured document.); defining text lines based on the text recognition data by a smallest bounding box surrounding all words satisfying a same-line condition (paragraph 38, Zhong teaches determining the smallest bounding box around the text, also the system then performs grouping the bounding box together accordingly to paragraphs as illustrated in Figure 6.); 
identifying a reference string from the text recognition data (paragraph 41, paragraph 45, Zhong teaches using machine learning to determine titles or text or figures for the placing bounding box around it so this can be interpreted to reference string from the text recognition data.).
Zhong does not explicitly disclose selecting a subset of the text lines based on a location of the reference string and the target data extraction rules; and outputting the subset of the text lines as the target data.
Tripuraneni is in the same field of art of optical character recognition. Further, Tripuraneni teaches selecting a subset of the text lines based on a location of the reference string and the target data extraction rules (col 11:15-25, col. 13:1-5; Tripuraneni teaches segmenting an area of interest using previously compiled reference data.); and outputting the subset of the text lines as the target data (col. 10:1-15, col. 12:49-col. 13:5, Tripuraneni teaches output the document type based on the document features provided as input.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhong by incorporating the partial OCR data to be included that is taught by Tripuraneni, to make the invention that analysis documents and determine region of OCR section and determines partial section be included into groups; thus, one of ordinary skilled in the art would be motivated to combine the references since human and computing resources, including data storage resources, memory resources, and data processing resources, may be conserved by obviating the need to perform additional processing on image data to improve OCR results, obviating the need to perform multiple OCR operations on image data, obviating the need to manually correct, format, and/or verify recognized text (col. 3:1-20).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claims 6, 7, 10, 16, 17, 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Zhong in view of Tripuraneni in view of Hoyos (U.S. Patent Pub. No. 2002/0037097, hereafter referred to as Hoyos).

Regarding Claim 6 & 16, Zhong in view of Tripuraneni teaches optical recognition system that determine text in documents.
Zhong in view of Tripuraneni does not explicitly disclose wherein the processor is further configured to: obtain barcode data representing a location of a barcode; based on the barcode data, identify an approximate location of the reference string; and select a searching subset of text lines within a threshold distance of the approximate location of the reference string; wherein the reference string is identified in one of the text lines in the searching subset.
Hoyos is in the same field of art of optical character recognition. Further, Hoyos teaches wherein the processor is further configured to: obtain barcode data representing a location of a barcode (paragraph 12, paragraph 127, Hoyos teaches that groups image data by object of barcodes); based on the barcode data, identify an approximate location of the reference string (paragraph 7, Hoyos teaches searching and connecting the segment proximate to the detected barcode); and select a searching subset of text lines within a threshold distance of the approximate location of the reference string (paragraph 7, paragraph 101, Hoyos teaches finds association with the lines); wherein the reference string is identified in one of the text lines in the searching subset (paragraph 144, Hoyos teaches identifying portion of text in the image that contain zip codes, address, or relevant information which are then compared.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Tripuraneni by incorporating the scanning of barcodes and other character recognition steps into the post image processing step that is taught by Hoyos, to make the invention that analysis documents and determines region of OCR section and determines partial section including barcodes and other characters be included into groups; thus, one of ordinary skilled in the art would be motivated to combine the references since although various recognition algorithms may be used to identify the product or service provider, the customer and the amount associated with a bill or coupon, invariably such systems include some degree of error (paragraph 3, Hoyos).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 7 & 17, Zhong in view of Tripuraneni teaches optical recognition system that determine text in documents.
Zhong in view of Tripuraneni does not explicitly disclose wherein the processor is further configured to: obtain barcode data representing a location of a barcode; and based on the barcode data, verify the target data based on a relative spatial relationship between the barcode and the subset of the text lines.
Hoyos is in the same field of art of optical character recognition. Further, Hoyos teaches wherein the processor is further configured to: obtain barcode data representing a location of a barcode (paragraph 141, Hoyos); and based on the barcode data, verify the target data based on a relative spatial relationship between the barcode and the subset of the text lines (paragraph 141-paragraph 144, Hoyos).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Tripuraneni by incorporating the scanning of barcodes and other character recognition steps into the post image processing step that is taught by Hoyos, to make the invention that analysis documents and determines region of OCR section and determines partial section including barcodes and other characters be included into groups; thus, one of ordinary skilled in the art would be motivated to combine the references since although various recognition algorithms may be used to identify the product or service provider, the customer and the amount associated with a bill or coupon, invariably such systems include some degree of error (paragraph 3, Hoyos).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 10 & 20, Zhong in view of Tripuraneni teaches wherein, to select the subset of the text lines representing the postal address, the processor is configured to: 
select, as part of the subset, the text line containing the ZIP code (col. 4:5-18:20-35, Tripuraneni).
Zhong in view of Tripuraneni does not explicitly disclose select, as part of the subset, text lines in a block having at least one text line within a threshold distance of the text line containing the ZIP code; discard text lines failing font homogeneity and alignment conditions; and discard text lines failing to match a regular expression.
Hoyos is in the same field of art of optical character recognition. Further, Hoyos teaches select, as part of the subset, text lines in a block having at least one text line within a threshold distance of the text line containing the ZIP code (paragraph 7, Hoyos); discard text lines failing font homogeneity and alignment conditions (paragraph 64, Hoyos); and discard text lines failing to match a regular expression (paragraph 64, Hoyos).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Tripuraneni by incorporating the scanning of barcodes and other character recognition steps into the post image processing step that is taught by Hoyos, to make the invention that analysis documents and determines region of OCR section and determines partial section including barcodes and other characters be included into groups; thus, one of ordinary skilled in the art would be motivated to combine the references since although various recognition algorithms may be used to identify the product or service provider, the customer and the amount associated with a bill or coupon, invariably such systems include some degree of error (paragraph 3, Hoyos).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 4, 5, 14, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhong in view of Tripuraneni in view of Hoehne et al (U.S. Patent Pub. No. 2020/0082218, hereafter referred to as Hoehne).

Regarding Claim 4 & 14, Zhong in view of Tripuraneni teaches OCR system for determine region in the document.
Zhong in view of Tripuraneni does not explicitly disclose select, from the text recognition data, a leading word; determine if any additional words defined in the text recognition data satisfy the same-line condition; and define the smallest bounding box for the text line, the smallest bounding box surrounding all the additional words satisfying the same-line condition.
Hoehne is in the same field of art of optical recognition character extraction. Further, Hoehne teaches select, from the text recognition data, a leading word (paragraph 57, paragraph 58, Hoehne teaches OCR words that are on the same line, for example the word “invoice”.); 
determine if any additional words defined in the text recognition data satisfy the same-line condition (Figure 2D, paragraph 57, paragraph 58, Hoehne teaches the line words determines the invoice and the invoice number to be same and expands the bounding box.); and 
define the smallest bounding box for the text line, the smallest bounding box surrounding all the additional words satisfying the same-line condition (paragraph 57, paragraph 58, Hoehne teaches combine the bounding box for the same line of information, Figure 2D.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Tripuraneni by incorporating the text recognition and expanding on the bounding box that is taught by Hoehne, to make the invention that analysis documents and determine region of OCR section and determines partial section be included into groups and expands depending on the text in the group; thus, one of ordinary skilled in the art would be motivated to combine the references since These OCR processes may yield erroneous predictions that may not be later corrected, especially when steps are applied sequentially, and the sequential nature of OCR results in a time-intensive process that uses significant computational costs (paragraph 1, Hoehne).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 5 & 15, Zhong in view of Tripuraneni in view of Hoehne discloses a distance between words (paragraph 49, Hoehne teaches grouping text words together.); 
a character height comparison, a word orientation, and a word alignment (paragraph 49-paragraph 53, Hoehne teaches grouping of words and including them into bounding box).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664